Order filed June 5, 2014.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-13-00692-CR
                                  ____________

                   SAUNDREA ANNETTE JACKSON, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 263rd District Court
                               Harris County, Texas
                          Trial Court Cause No. 1340533


                                       ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. On May 30, 2014, appellant filed a pro se brief
and noted in the brief that the record had not been made available to her. Therefore,
appellant has made known to this Court her desire to review the record and file a pro se
brief. See Anders v. California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969).
       Accordingly, we hereby direct the Judge of the 263rd District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before June 20, 2014; that the
clerk of that court certify to this court the date on which delivery of the record to
appellant is made; and that appellant file his pro se brief with this court within thirty days
of that date.



                                       PER CURIAM